—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 15, 1999, convicting defendant, after a jury trial, of assault in the first and second degrees, and sentencing her to concurrent terms of 4 to 8 years and 3V2 to 7 years, respectively, unanimously affirmed.
Defendant’s claim that the evidence was insufficient to show that the complainant suffered a serious and permanent disfigurement, as required by Penal Law § 120.10 (2) is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find the evidence to be legally sufficient (see, People v Jackson, 267 AD2d 183, lv denied 94 NY2d 949; People v Askerneese, 256 AD2d 34, affd 93 NY2d 884). The victim received a permanent, visible scar around her eye which she chose to cover with makeup.
We perceive no basis for a reduction of sentence. Concur— Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ.